Citation Nr: 1718239	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  11-24 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a fractured left great toe, rated as noncompensable prior to December 29, 2016 and 10 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to March 1972 and from August 1974 to August 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and January 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).

This case was previously before the Board in October 2013 and July 2015, when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.

There are outstanding VA treatment records.  Specifically, VA treatment records from May 16, 2014 and March 18, 2013 indicate that non-VA medical records    from Williams Physical Therapy were scanned into VistA Imaging.  The referenced records have not been associated with the claims file.  The Board cannot exclude the possibility that the referenced records may be relevant to the pending appeals.  On remand, these records should be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In accordance with the July 2015 remand directives, the Veteran was afforded VA examinations for his left toe and TDIU claims in December 2016.  However, the examinations were performed by a nurse practitioner rather than an "orthopedic surgeon/orthopedist."  Additionally, in "Section X" of the foot conditions disability questionnaire the examiner characterized the Veteran's left great toe disability as moderate, but in the remarks section she characterized it as mild.  Further, while the examiner was to assess the Veteran's left great toe, in determining his functional loss the examiner indicated that the Veteran had excess fatigability, pain on movement  and weight-bearing, disturbance of locomotion, interference with standing, lack of endurance of the right toe.  She did not address his left toe.  In light of the above, additional clarification is warranted.  While the prior remand requested an orthopedic surgeon/orthopedist, the Board herein notes that a podiatrist, as a specialist in addressing foot disabilities, has the appropriate expertise to conduct the examination.

With regard to the Veteran's TDIU claim, the Veteran submitted a VA Form 21-8940 in November 2011.  To date, VA has not requested employment information from the identified employers.  As such information is relevant to the Veteran's TDIU claim information from the Veteran's former employers should be requested. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dating since May 2, 2014, as well as the VistA Imaging records referenced     in the May 16, 2014 and March 18, 2013 VA treatment records, and associate them with the claims file.  If any requested records cannot be obtained, the Veteran should be notified.

2.  Ask the Veteran to provide the names and addresses   of all medical care providers that have treated him for     his left toe disability.  After securing the necessary releases, request any relevant records identified that        are not duplicates of those already contained in the    claims file.  If any requested records cannot be obtained, the Veteran and her representative should be notified.

3.  Request employment information from the employers identified on the Veteran's November 2011 VA Form    21-8940 to the extent possible.  If additional information is needed from the Veteran to permit the request to be undertaken, the Veteran should be asked to provide such.

4.  Schedule the Veteran for a VA examination by a podiatrist or other physician specializing in foot disability   to assess the current nature and severity of his residuals 
of a fractured left great toe and the effect of his service-connected disability on his occupational functioning.  If     an examination cannot be performed by a podiatrist or appropriate specialist, the reasoning should be documented in the claims file.

The claims file should be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Range of motion testing should be undertaken for the Veteran's left great toe, and should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss in the left great toe due to any of the following:  
(1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

The examiner should address how the manifestations       of the Veteran's left great toe disability, advanced degenerative joint disease and degenerative disc disease   of the lumbosacral spine, and radiculopathy of the right and left lower extremities impact his ability to perform tasks of sedentary and non-sedentary employment.   

A rationale for all conclusions reached should be provided.

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond.  The case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United    States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

